Citation Nr: 0632960	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-14 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1990 to February 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied entitlement to 
TDIU.  The veteran perfected an appeal.  In January 2003, the 
Board of Veterans' Appeals (Board) denied the veteran's 
claim.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2004, pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
January 2003 decision and remanded it pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the motion.

In May 2004, the Board remanded this case.  In an August 2004 
decision, in pertinent part, the Board denied entitlement to 
TDIU.  By a June 2006 Order, the Court vacated the Board's 
decision in part pursuant to a Joint Motion for Remand (Joint 
Motion) as to the issue of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 Joint Motion, the parties noted that in a 
February 2002 application for entitlement to TDIU, the 
veteran referred to participating in "vocational 
rehabilitation" from January 1994 to April 1995.  It was 
noted that there was no indication in the record that the RO 
attempted to obtain these potentially relevant records.  In 
the Joint Motion, the Board was instructed to obtain these 
records and to readjudicate the claim.  The Board notes that 
upon a review of the application, the notation is generic and 
the veteran did not specify where he received training.  
Accordingly, the veteran should be contacted to determine 
where he participated in vocational rehabilitation training, 
to include with VA.  Those records should be obtained.  


Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran to determine where he 
participated in vocational rehabilitation 
training, to include through VA or through an 
outside source, from January 1994 to April 
1995.  Obtain and associate with the claims 
file copies of all pertinent records to 
include any VA training folder, if the 
veteran did receive VA training.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



